In a matrimonial action, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of a judgment of the Supreme Court, Nassau County (McGinity, J.), dated September 14, 1984, as (1) granted the *532defendant husband a divorce on his counterclaim; (2) ordered that the parties have joint custody of the parties’ child; (3) awarded her child support of $75 per week; and (4) awarded the defendant husband certain property as an award of equitable distribution of the marital assets.
Judgment modified, on the law and the facts, by increasing the award of child support in the fifth decretal paragraph thereof from $75 per week to $100 per week. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements.
Since the plaintiff agreed to joint custody of the parties’ child at nisi prius, she cannot be heard to complain on appeal concerning that provision.
However, after considering the factors enumerated in Domestic Relations Law § 236 (B) (7), we have concluded that the child support award to the plaintiff of $75 per week is inadequate and that an award of $100 per week is more appropriate (see, Durso v Durso, 106 AD2d 608; Johnson v Johnson, 104 AD2d 792; Lentz v Lentz, 103 AD2d 822; Marmorale v Marmorale, 103 AD2d 736). Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.